DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 8/9/2022 has been entered and made of record.
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1 and 11 amended on 8/9/2022 are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 8/9/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “Neither Julian nor Larschan disclose or suggest, "receiving, by a processor, a duty status of a driver of the vehicle from a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown; ... and controlling, by the processor, a recording status of at least one camera of a camera system on the vehicle based” [Paragraph 5 on page 7 of the Remarks]. In order to support am above statement, the Applicant presented several arguments. Examiner however respectfully disagrees with the Applicant’s arguments.
First of all, the Applicant argued the “Julian does not disclose or suggest, controlling a recording status of at least one camera based on the duty status of a driver where the duty status is received from a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a number of hours the driver has driven.” [Paragraph 2 on page 8 of the Remarks]. This argument is not persuasive for several reasons.  First, in response to Appellants' arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, in his invention Julian explains that the duty status is used for determining a privacy setting. When the speed of vehicle is zero for a certain time, driver may be off duty, the privacy mode is enabled.  On other hand, the speed is greater than zero, the driver is on duty driving, hence the privacy mode is disabled (i.e. a system may automatically determine that a desired privacy should be applied. In one example, a system may enable privacy when a vehicle is in an Engine Off or Engine Idling state. In this example, Engine Idling may refer to a situation in which the vehicle is stationary for at least N minutes, where N may be 3. In some embodiments, the value of N may be chosen by a user. Privacy may be disabled in this example when the vehicle speed crosses a certain threshold. For example, privacy may be disabled when the vehicle speed crosses 15 mph) [Julian: para. 0147]. In another example, when the system detects a hard-stop, that indicates the driver is on driving status, the privacy mode is also disable (i.e.   In some embodiments, a driving event may be used as a trigger to enable or disable a privacy mode. For example, if a hard-stop is detected, a privacy mode may be disabled.) [Julian: para. 143]).  Larschan  further discloses “tracking a numbers of hours the driver has driven” ((i.e. Data processing 140 creates an HOS log 141 and an IFTA log 142 from the raw data, and compares the HOS log to applicable regulations to determine whether the driver is incompliance with HOS regulations. A more detailed exceptions report can be created from the comparison of the HOS log to applicable regulations that provide the detail of the comparison. In creating the HOS log, recorder 200 continuously calculates the-time the driver has been in each duty status over the course of a day. The HOS log includes the time per duty status for eight consecutive days, including a calculation of the total hours driven today, total hours on duty for the past seven days, and total hours on duty for the past eight days. The hours of service log is typically created from date, time, mileage and duty status) [Larschan:  col. 8, line 51-65]; (i.e. Data reporting 150 includes using recorder 200 to provide information to the driver, as discussed above, displaying on display device 250 the hours of service log and compliance status, with display 250 and indicator lights 246. An additional display tablet can be connected to recorder 200 to display the hours of service log in grid form. For example, operator's total hours driven today, total hours on duty today, total miles driven today, total hours on duty for seven days, total hours on duty for eight days, and the operator's changes in duty status and the times the changes occurred are displayed) [Larschan:  col. 9, line 31-51]).  Hence it is clear that from Julian’s and Larschan’s descriptions that the Applicant’s argument “Julian does not disclose or suggest, controlling a recording status of at least one camera based on the duty status of a driver where the duty status is received from a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a number of hours the driver has driven” is not persuasive.   
Second, the Applicant argued that “The Office Action alleges that the duty status application in Julian may be an "intelligent driver monitoring system (IDMS), advanced driving assistance systems (ADAS), autonomous driving systems, camera-based surveillance systems, smart cities, and the like." Office Action at p. 21. None of the listed applications is a duty status application. More specifically, none of the listed applications is a "a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown," as recited in amended independent claim 1.” [Paragraph 4 on page 8 of the Remarks].
This argument is not persuasive for several reasons.  First, the claim does not provide a clear definition of “the duty status application”.  The claim only describes a function of the  duty status application, which “keeps track of the duty status of a driver in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown”.  Second, as it is shown in the Office action,  Julian and Larschan disclose these limitations as follow: “keeps track of the duty status of a driver ((i.e. the login processor 455 verifies the driver) [Julian:  para. 0129]; (i.e. In an IDMS, for example, inferred data may relate to a user state of drowsiness, distracted driving, cell phone usage, and the like. In some embodiments, the system may transmit the video data along with modified video data.) [Julian:  para. 0096]; (i.e. According to certain aspects of the present disclosure, a system 100 might store a log indicating whether Driver A or Driver B was driving) [Julian:  para. 0198]) in an electronic log ((i.e. The method includes identifying the driver of the vehicle by interfacing with a portable memory device, and importing a driver's hours of service log through the portable memory device or the wireless network. The portable memory device is, for example, a smart card or contact memory button) [Larschan:  col. 2, line 41-45]; (i.e. importing data for an hours of service log for the next driver into the on-board recorder from at least one of a portable memory device and a wireless telecommunications network) [Larschan:  col. 1, line 53-54])  for tracking a numbers of hours the driver has driven ((i.e. Data processing 140 creates an HOS log 141 and an IFTA log 142 from the raw data, and compares the HOS log to applicable regulations to determine whether the driver is incompliance with HOS regulations. A more detailed exceptions report can be created from the comparison of the HOS log to applicable regulations that provide the detail of the comparison. In creating the HOS log, recorder 200 continuously calculates the-time the driver has been in each duty status over the course of a day. The HOS log includes the time per duty status for eight consecutive days, including a calculation of the total hours driven today, total hours on duty for the past seven days, and total hours on duty for the past eight days. The hours of service log is typically created from date, time, mileage and duty status) [Larschan:  col. 8, line 51-65]; (i.e. Data reporting 150 includes using recorder 200 to provide information to the driver, as discussed above, displaying on display device 250 the hours of service log and compliance status, with display 250 and indicator lights 246. An additional display tablet can be connected to recorder 200 to display the hours of service log in grid form. For example, operator's total hours driven today, total hours on duty today, total miles driven today, total hours on duty for seven days, total hours on duty for eight days, and the operator's changes in duty status and the times the changes occurred are displayed) [Larschan:  col. 9, line 31-51]), wherein the duty status is one of ((i.e. determine & record duty status, …, determine change in duty status) [Larschan:  Box 520, Fig. 5]; (i.e. determining duty status) [Larschan:  col. 10, line 45-46]) on duty, on duty driving, off duty, sleeper berth or unknown ((i.e. The method includes recording a duty status of the driver. The duty status includes (a) off duty status, (b) sleeper berth status, (c) driving-on duty status, and (d) not driving-on duty status) [Larschan:  col. 2, line 10-14]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]). As a result, the Applicant’s argument “The Office Action alleges that the duty status application in Julian may be an "intelligent driver monitoring system (IDMS), advanced driving assistance systems (ADAS), autonomous driving systems, camera-based surveillance systems, smart cities, and the like." Office Action at p. 21. None of the listed applications is a duty status application. More specifically, none of the listed applications is a "a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown," as recited in amended independent claim 1” is not persuasive.
Third, the Applicant argued that “Moreover, Julian does not disclose or suggest, "controlling, by the processor, a recording status of the at least one camera of a camera system on the vehicle based on the duty status," as recited in amended independent claim 1.” [Paragraph 2 on page 9 of the Remarks].
This argument is also not persuasive. Julian discloses that his system can receive sensor data that can indicate the status of the driver (i.e. the method further includes receiving a sensor data. The sensor data may comprise a speed of the vehicle, an acceleration of the vehicle, a location of the vehicle, or some combination thereof. Determining whether the triggering event has occurred may be based on the sensor data.) [Julian:  para. 0027].  For example, Julian explains when the speed of vehicle is zero for a certain time, driver may be off duty, hence the privacy mode is enabled.  On other hand, the speed is greater than zero, the driver is on duty driving, the privacy mode is disabled (i.e. a system may automatically determine that a desired privacy should be applied. In one example, a system may enable privacy when a vehicle is in an Engine Off or Engine Idling state. In this example, Engine Idling may refer to a situation in which the vehicle is stationary for at least N minutes, where N may be 3. In some embodiments, the value of N may be chosen by a user. Privacy may be disabled in this example when the vehicle speed crosses a certain threshold. For example, privacy may be disabled when the vehicle speed crosses 15 mph) [Julian: para. 0147].  Julian also discloses that his system can receive image and video data to determine a triggering event (i.e. The method further includes receiving a first video data of the video at a first device. The method further includes determining whether the selected triggering event has occurred. The method further includes modifying the selected portion of the field of view of the first video data according to the selected desired privacy mode.) [Julian:  para. 0024].  Julian further discloses that the triggering event is associated with driving status (i.e. The selected second triggering event may correspond to the start of a period of driving) [Julian:  para. 0028], or associated with a privacy mode (i.e. a triggering event that may be associated with the privacy mode) [Julian:  para. 0148] (i.e. The privacy processor 450 may receive image data or video data, and modifies the received data to hide a portion of the FOV in the image data or the video data. In one approach, the privacy processor 450 adaptively detects a presence of a passenger, and automatically applies privacy screening to a region of the FOV corresponding to the presence of the passenger) [Julian:  para. 0128]).  Moreover, Julian further discloses that the triggering event is also associated with a recording mode ((i.e.   In some embodiments, a video stream may be enabled or disabled in response to the detection of a triggering event) [Julian: para. 140]; (i.e.   In some embodiments, a driving event may be used as a trigger to enable or disable a privacy mode. For example, if a hard-stop is detected, a privacy mode may be disabled. In one example, a device may be configured to record and obfuscate all inward-facing camera data by default.) [Julian: para. 143]). Larschan further discloses that his system has a second receiver that receives an hours of services log (i.e. The hours of service log is output to, for example, a display on the on-board recorder, a display on an external display device, the second receiver, or a wired connection connected to a data port inside or outside of the vehicle) [Larschan:  col. 3, line 54-57], which can be used to determine driver status (i.e. The method includes recording a duty status of the driver. The duty status includes (a) off duty status, (b) sleeper berth status, (c) driving-on duty status, and (d) not driving-on dutystatus) [Larschan:  col. 2, line 10-14]. It is clear that Julian’s and Larschan’s descriptions disclose the argued limitations.  As a result, the Applicant’s argument “Julian does not disclose or suggest, "controlling, by the processor, a recording status of the at least one camera of a camera system on the vehicle based on the duty status," as recited in amended independent claim 1” is not persuasive.
Fourth, the Applicant argued, “Larschan does not cure these deficiencies of Julian. Larschan is only cited for disclosing "an electronic log for hours of service (HOS) regulations, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown." Office Action at p. 27. At a minimum, Larschan does not disclose or suggest, "controlling, by the processor, a recording status of at least one camera of a camera system on the vehicle based on the duty status of the driver, wherein the recording status include an on status corresponding to recording and an off status corresponding to not recording," as recited in amended independent claim 1. Larschan is completely silent about controlling the recording status of a camera based on the duty status of the driver.” [Paragraph 2 on page 9 of the Remarks].
This argument is also not persuasive. As it was discussed in the previous section, Julian in view of Larschan disclose limitations, "controlling, by the processor, a recording status of at least one camera of a camera system on the vehicle based on the duty status of the driver, wherein the recording status include an on status corresponding to recording and an off status corresponding to not recording".  As a result, the Applicant’s argument “Larschan does not disclose or suggest, "controlling, by the processor, a recording status of at least one camera of a camera system on the vehicle based on the duty status of the driver, wherein the recording status include an on status corresponding to recording and an off status corresponding to not recording," as recited in amended independent claim 1. Larschan is completely silent about controlling the recording status of a camera based on the duty status of the driver” is not persuasive.
Fifth, the Applicant argued, “Modifying Julian with the teachings of Larschan would render Julian unsatisfactory for its intended purpose and/or change the principle operation of Julian.” [Paragraph 1 on page 10 of the Remarks].	This argument is also not persuasive. First, in response to applicant's argument that “Modifying Julian with the teachings of Larschan would render Julian unsatisfactory for its intended purpose and/or change the principle operation of Julian”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, as it was discussed in the previous sections, Julian discloses that his system can analyze the driver duty and detects a trigger event.  Julian further discloses that his system can control the camera to record videos or images based on the trigger event.  As a result, a modifying of Julian with the teachings of Larschan would be naturally appropriate.  Hence, the Applicant’s argument is not persuasive.
Sixth, the Applicant argued, “Lastly, the Office Action fails to provide a proper motivation to modify Julian with Larschan.” [Paragraph 2 on page 10 of the Remarks].	This argument is also not persuasive.  In the background section, Larschan discloses that since 1937 the Federal Government imposed hours-of-services regulations upon commercial motor vehicles drivers to ensure a highway safety [Larschan:  col. 1, line 18-26]. As a result,  the motivation, “Federal authorities for monitoring and validating the driver’s status”, provided in the Office Action, is proper.    
Since all support arguments are not persuasive, as a result the Applicant’s argument “Neither Julian nor Larschan disclose or suggest, "receiving, by a processor, a duty status of a driver of the vehicle from a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown; ... and controlling, by the processor, a recording status of at least one camera of a camera system on the vehicle based” is also not persuasive.
Regarding the U.S.C. 103 rejection for dependent claims, the Applicant argued that, “Each of the dependent claims depends from one of amended independent claims 1 and 11 discussed above, and therefore, each of these dependent claims also defines patentable subject matter for at least the same reasons.” [Paragraph 5 on page 11` of the Remarks].
Examiner respectfully disagrees.  As it was discussed in the response for the independent claims, Julian discloses all argued limitations of claims 1 and 11. 
 Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (International Publication Number WO 2018/039646 A1), (“Julian”), in view of Larschan (US Patent 8,626,377 B2), (“Larschan”).

Regarding claim 1, Julian meets the claim limitations, as follows:
A method (i.e. methods) [Julian:  para. 0018] of controlling ((i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to
perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]) a camera ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. configure an IDMS so that an LED indicator may tum on to indicate that the privacy mode is not in its default state) [Julian:  para. 0136]; (i.e. configure IDMS devices such that the inward-facing camera is off) [Julian:  para. 0136]) on a vehicle ((i.e. In one or more embodiments, the system includes a detachable body coupled to a windshield of a vehicle, and three or more cameras coupled to the detachable body. The three or more cameras are configured to capture surrounding views from the detachable body. One of the three or more cameras faces a driver seat of the vehicle) [Julian:  para. 0004]; (i.e. In one or more embodiments, one of the plurality of cameras captures an image of the driver in the vehicle) [Julian:  para. 0006]; (i.e. FIG. 5A illustrates an example of an image captured by an inward-facing camera in accordance with certain aspects of the present disclosure) [Julian:  para. 0049; Fig. 5A-D – Note: Fig. 5A shows cameras in the vehicle]), comprising: 
receiving (i.e. "determining" may include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Additionally, "determining" may include receiving (e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Furthermore, "determining" may include resolving, selecting, choosing, establishing and the like) [Julian:  para. 0242], by the processor (i.e. processor is configured to determine) [Julian:  para. 0005], a duty status of a driver of the vehicle ((i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]) from a duty status application ((i.e. Embedded machine vision devices may be applied to, for example, intelligent driver monitoring systems (IDMS), advanced driving assistance systems (ADAS), autonomous driving systems, camera-based surveillance systems, smart cities, and the like. Some IDMS devices may capture a view of the visual scene directly in front of an operator (or a driver) of a vehicle, and a view of the operator) [Julian:  para. 0003]; (i.e. the login processor 455 verifies the driver) [Julian:  para. 0129]; (i.e. According to certain aspects of the present disclosure, a system 100 might store a log indicating whether Driver A or Driver B was driving) [Julian:  para. 0198]) that keeps track of the duty status of a driver ((i.e. the login processor 455 verifies the driver) [Julian:  para. 0129]; (i.e. In an IDMS, for example, inferred data may relate to a user state of drowsiness, distracted driving, cell phone usage, and the like. In some embodiments, the system may transmit the video data along with modified video data.) [Julian:  para. 0096]; (i.e. According to certain aspects of the present disclosure, a system 100 might store a log indicating whether Driver A or Driver B was driving) [Julian:  para. 0198]) in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown;
determining, by the processor (i.e. processor is configured to determine) [Julian:  para. 0005], the duty status of the driver ((i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]) of the vehicle ((i.e. In one or more embodiments, one of the plurality of cameras captures an image of the driver in the vehicle) [Julian:  para. 0006; Figs. 5A-10]; (i.e. The image processor 430 is a component that detects a driver or other passengers from the cab FOV 304. The image processor 430 is electrically connected to cameras coupled to the system 100, and receives image data indicating captured image or video data indicating captured videos from the cameras) [Julian:  para. 0125]; (i.e. The device may comprise a plurality of cameras to provide overlapping coverage of the visual field around the device. The device may provide a view of the driver of the vehicle as well as the visual field accessible from the point of view of the driver. The video may be automatically processed to analyze a driver's behavior in response to  surroundings of the vehicle) [Julian:  para. 0074]) based on the received duty status of the driver ((i.e. In one or more embodiments, the face verification is performed in response to determining that the vehicle moves over a predetermined speed) [Julian:  para. 0011]; (i.e. such as a detection that a driver is driving over a pre-determined speed or that the driver is swerving off the road) [Julian:  para. 0094]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. a driver may be uncomfortable with constant video monitoring, and may not want to have an IDMS with an inward-facing camera installed in his truck. In some cases, a truck driver may work together with a co-driver, where the co-driver may be sleeping or relaxing in the sleeper compartment) [Julian:  para. 0111]; (i.e. as described with respect to FIG. 3B, video from an inward-facing camera may be useful for determining the driver's alertness prior to the accident) [Julian:  para. 0112]; (i.e. Alternatively, or in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114] – Notes:  Julian describes several scenarios that the video from the camera is used to determine the status of the driver such as an appropriate driver is driving [0011], whether driver is driving with an appropriate speed or off-road [0094], whether the driver is sleeping [0111], whether the driver is alerted [0112]); and controlling (i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246], by the processor ((i.e. at least one processor) [Julian:  para. 0039]; (i.e. In one embodiment, the SOC 110 includes a client profile store 405, a long range communication interface 410, a short range communication interface 415, a sensor interface 418, an audio processor 420, an image processor 430, an event detector 440, a driver behavior analyzer 445, a privacy processor 450, and a login processor 455 . These components may operate together to capture images (or videos) inside the vehicle, and may automatically apply privacy screening to the captured images) [Julian:  para. 0119]), a recording status of at least one camera ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014] ; (i.e. For some applications, a privacy mode 'on' or 'off may be configured automatically) [Julian:  para. 0146]; (i.e. According to certain aspects, the occurrence of the specified triggering event may be detected (or otherwise determined to have occurred) at which time the privacy mode may be applied to the portion of video data captured around the time of the event. In this example, the portion of the video data may be the portion corresponding to the FOV that is only covered by the inward facing camera. Thus enabled, a system or device may enable or disable a specified privacy mode at appropriate times based on a triggering event, wherein the triggering event without an explicit trigger from a human) [Julian:  para. 0148]; (i.e.   In some embodiments, a video stream may be enabled or disabled in response to the detection of a triggering event) [Julian: para. 140]; (i.e.   In some embodiments, a driving event may be used as a trigger to enable or disable a privacy mode. For example, if a hard-stop is detected, a privacy mode may be disabled. In one example, a device may be configured to record and obfuscate all inward-facing camera data by default.) [Julian: para. 143])) of a camera system on the vehicle ((i.e. In one or more embodiments, the system includes a detachable body coupled to a windshield of a vehicle, and three or more cameras coupled to the detachable body) [Julian:  para. 4]; (i.e. In one or more embodiments, one of the plurality of cameras captures an image of the driver in the vehicle) [Julian:  para. 6]) based on the duty status ((i.e. The device may comprise a plurality of cameras to provide overlapping coverage of the visual field around the device. The device may provide a view of the driver of the vehicle as well as the visual field accessible from the point of view of the driver. The video may be automatically processed to analyze a driver's behavior in response to surroundings of the vehicle) [Julian:  para. 0074]; (i.e. The privacy processor 450 may receive image data or video data, and modifies the received data to hide a portion of the FOV in the image data or the video data. In one approach, the privacy processor 450 adaptively detects a presence of a passenger, and automatically applies privacy screening to a region of the FOV corresponding to the presence of the passenger. In another approach, the privacy processor 450 applies privacy screening to a predetermined region of the FOV. The privacy processor 450 may apply privacy screening to blur, disable, or convert into a "stick-figure" a portion of the FOV in the image data. Detailed examples and processes of performing privacy screening are provided below with respect to FIGS. 5 through 10) [Julian:  para. 0128; Figs. 5-10]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. A fleet management company that is responsible for the vehicle and/or the cargo may have a policy against having passengers riding in the vehicle with the driver) [Julian:  para. 0159]; (i.e. Continuing with the example described with respect to FIG. 5C, in which a fleet management company maintains a no-passenger policy, a triggering event may be the appearance of a passenger in either the passenger seat or in a back seat. According to certain aspects of the present disclosure, a desired privacy for the driver seat region 518, passenger seat region 512, and back seat region 514 regions may be set to "scrambled" by default, as illustrated in FIG. 5D. In addition, the appearance of a passenger may be selected as a triggering event. This triggering event may have an associated desired privacy mode and a portion of a video that is different from the default) [Julian:  para. 0162]; (i.e. The privacy processor 450 may receive image data or video data, and modifies the received data to hide a portion of the FOV in the image data or the video data. In one approach, the privacy processor 450 adaptively detects a presence of a passenger, and automatically applies privacy screening to a region of the FOV corresponding to the presence of the passenger. In another approach, the privacy processor 450 applies privacy screening to a predetermined region of the FOV. The privacy processor 450 may apply privacy screening to blur, disable, or convert into a "stick-figure" a portion of the FOV in the image data. Detailed examples and processes of performing privacy screening are provided below with respect to FIGS. 5 through 10) [Julian:  para. 0128; Figs. 5-10]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041] – Note: Julian discloses that cameras in his system capture images of the driver. The system analyzes the status of the driver, and applies appropriate triggers to the cameras to capture video according to the driver’s status), wherein the recording status include an on status corresponding to recording ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. an inward facing camera may be used to show that the driver was alert to his or her surroundings, not talking on a cell phone, etc., the evidence of which may be helpful to the driver) [Julian:  para. 0108]; (i.e. the inward facing camera running even when he is off-duty) [Julian:  para. 0146]) and an off status corresponding to not recording ((i.e. In the present example, a privacy mode may correspond to the inward-facing camera being disabled) [Julian:  para. 0148]; (i.e. a system may automatically determine that a desired privacy should be applied. In one example, a system may enable privacy when a vehicle is in an Engine Off or Engine Idling state. In this example, Engine Idling may refer to a situation in which the vehicle is stationary for at least N minutes, where N may be 3. In some embodiments, the value of N may be chosen by a user. Privacy may be disabled in this example when the vehicle speed crosses a certain threshold) [Julian:  para. 0147]; (i.e. when this privacy mode is 'on,' the inward-facing camera may be disabled) [Julian:  para. 0150]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. A privacy setting that indicates that a camera should be disabled may correspond to cutting power to a camera) [Julian:  para. 0095]).
Julian does not explicitly disclose the following claim limitations (Emphasis added).
A method of controlling a camera on a vehicle, comprising: receiving, by a processor, a duty status of a driver of the vehicle from a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown determining, by the processor, the duty status of the driver of the vehicle based on the received duty status of the driver; andcontrolling, by the processor, a recording status of the at least one camera of a camera system on the vehicle based on the duty status, wherein the recording status include an on status corresponding to recording and an off status corresponding to not recording. 
However, in the same field of endeavor Larschan further discloses the deficient claim limitations as follows:
in an electronic log ((i.e. The method includes identifying the driver of the vehicle by interfacing with a portable memory device, and importing a driver's hours of service log through the portable memory device or the wireless network. The portable memory device is, for example, a smart card or contact memory button) [Larschan:  col. 2, line 41-45]; (i.e. importing data for an hours of service log for the next driver into the on-board recorder from at least one of a portable memory device and a wireless telecommunications network) [Larschan:  col. 1, line 53-54]) for tracking a numbers of hours the driver has driven ((i.e. Data processing 140 creates an HOS log 141 and an IFTA log 142 from the raw data, and compares the HOS log to applicable regulations to determine whether the driver is incompliance with HOS regulations. A more detailed exceptions report can be created from the comparison of the HOS log to applicable regulations that provide the detail of the comparison. In creating the HOS log, recorder 200 continuously calculates the-time the driver has been in each duty status over the course of a day. The HOS log includes the time per duty status for eight consecutive days, including a calculation of the total hours driven today, total hours on duty for the past seven days, and total hours on duty for the past eight days. The hours of service log is typically created from date, time, mileage and duty status) [Larschan:  col. 8, line 51-65]; (i.e. Data reporting 150 includes using recorder 200 to provide information to the driver, as discussed above, displaying on display device 250 the hours of service log and compliance status, with display 250 and indicator lights 246. An additional display tablet can be connected to recorder 200 to display the hours of service log in grid form. For example, operator's total hours driven today, total hours on duty today, total miles driven today, total hours on duty for seven days, total hours on duty for eight days, and the operator's changes in duty status and the times the changes occurred are displayed) [Larschan:  col. 9, line 31-51]), wherein the duty status ((i.e. determine & record duty status, …, determine change in duty status) [Larschan:  Box 520, Fig. 5]; (i.e. determining duty status) [Larschan:  col. 10, line 45-46]) is one of on duty, on duty driving, off duty, sleeper berth or unknown (i.e. The method includes recording a duty status of the driver. The duty status includes (a) off duty status, (b) sleeper berth status, (c) driving-on duty status, and (d) not driving-on duty status) [Larschan:  col. 2, line 10-14]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Julian with Larschan to program the system to keep track the driver’s duty status.  
Therefore, the combination of Julian with Larschan will enable authorized personnel, such as Federal authorities for monitoring and/or validating the driver’s status to enforce regulations  to ensure the highway safety [Larschan:  col. 1, line 18-26; col. 11, line 53-54].  The combination of Julian with Larschan will also help a fleet manager for monitoring driver status to ensure safety driving behaviors of his drivers [Julian: para. 0108 ].

Regarding claim 2, Julian meets the claim limitations as set forth in claim 1.Julian further meets the claim limitations, as follows:
The method of claim 1 (i.e. methods) [Julian:  para. 0018], wherein the controlling ((i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]) the recording status of the at least one camera ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. For some applications, a privacy mode 'on' or 'off may be configured automatically) [Julian:  para. 0146]) comprises: setting the recording status of the at least one camera to off (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off.  when the duty status is off duty ((i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. a truck fleet may configure IDMS devices such that the inward-facing camera is off) [Julian:  para. 0136]; (i.e. a truck fleet may configure IDMS devices such that the inward-facing camera is off) [Julian:  para. 0136]; (i.e. shut down the inward-facing camera when he is off-duty) [Julian:  para. 0149]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. ; and setting the recording status of the at least one camera  to on (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off)) [Julian:  para. 0014] when the duty status is on duty ((i.e. a truck fleet may configure IDMS devices such that the inward-facing camera is on) [Julian:  para. 0136]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off)) [Julian:  para. 0014]).  

Regarding claim 3, Julian meets the claim limitations as set forth in claim 2.Julian further meets the claim limitations, as follows:
The method of claim 2 (i.e. methods) [Julian:  para. 0018], wherein the duty status  is off duty (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B] when the duty status is one of off duty (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B], sleeper berth (i.e. in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114] or unknown.

Regarding claim 4, Julian meets the claim limitations as set forth in claim 2.Julian further meets the claim limitations, as follows:
The method of claim 2 (i.e. methods) [Julian:  para. 0018], wherein the duty status ((i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B])  of on duty (i.e. a detection of a specific driving event, such as a detection that a driver is driving) [Julian:  para. 0094] when the duty status is one of on duty (i.e. on-duty) [Julian:  para. 0159] or on duty driving ((i.e. a detection of a specific driving event, such as a detection that a driver is driving) [Julian:  para. 0094]; (i.e. a driver's vehicle 310 driving along a first street) [Julian:  para. 0109]; (i.e. driving behavior offers visibility into positive driving activity) [Julian:  para. 0084]).

Regarding claim 5, Julian meets the claim limitations as set forth in claim 1.Julian further meets the claim limitations, as follows:
The method of claim 1 (i.e. methods) [Julian:  para. 0018], wherein the at least one camera (i.e. the use of cameras in an IDMS) [Julian:  para. 0109] comprises at least one of: at least one interior-recording camera (i.e. the inward-facing camera) [Julian:  para. 0014], at least one exterior-recording camera or a dual camera.

Regarding claim 6, Julian meets the claim limitations as set forth in claim 1.Julian further meets the claim limitations, as follows:
The method of claim 1 (i.e. methods) [Julian:  para. 0018], further comprising: determining (i.e. processor is configured to determine) [Julian:  para. 0005] a driving status of the vehicle ((i.e. on-duty or off) [Julian:  para. 0159]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]); and 25Docket No: 035380.00750/170001C1 wherein controlling ((i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]) the recording status of the at least one camera ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. For some applications, a privacy mode 'on' or 'off may be configured automatically) [Julian:  para. 0146]) further comprises setting the recording status of the at least one camera to off (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014] when the driving status indicates parking brake enabled ((i.e. Sensor data may be used to detect a certain event (e.g., possible accident, hard-stop, sudden acceleration, etc.).) [Julian:  para. 0123]; (i.e. For example, if a hard-stop is detected, a privacy mode may be
disabled) [Julian:  para. 0143]; (i.e. A "disabled" privacy mode may correspond to a camera that will not turn on, will not consume power, and the like.) [Julian:  para. 0194]; (i.e. The detection of a hard-braking event may tag a portion of the temporarily stored video, which may include video recorded after the event, to be stored without encryption, or to be stored such that certain portions and/or time intervals of the video are stored without encryption.) [Julian:  para. 0123]).

Regarding claim 7, Julian meets the claim limitations as set forth in claim 1.Julian further meets the claim limitations, as follows:
The method of claim 1 (i.e. methods) [Julian:  para. 0018], wherein controlling ((i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]) the recording status of the at least one camera (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014] further comprises setting the recording status of the at least one camera (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014] to off (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B] when geolocation of the vehicle indicates the vehicle is in a restricted area or a secured facility  ((i.e. According to certain aspects of the present disclosure, an IOT device in accordance with certain aspects of the present disclosure may enable or disable a privacy mode based on the detection of an event rather than a manual input. In some embodiments, a video stream may be enabled or disabled in response to the detection of a triggering event. In one example, a device may be equipped with a means for establishing a physical location, such as a GPS module or through a camera and database system capable of recognizing a location based on visual data. In this example, the entry into a geo-fenced location may enable or disable a privacy mode. For example, a military base may establish a geo-fence such that devices with cameras may, in accordance with certain aspects of the present disclosure, disable outward facing cameras when on a military base) [Julian:  para. 0140]; (i.e. the system 100 may obfuscate portions of a video stream that are directed to the outside of a vehicle. This configuration may be applied near a military base, airport, or other secure area. In FIG. 7 A, the image from an inward facing camera is shown in which the portions 706, 708, 710 of the FOV corresponding to rear driver window, rear window, and rear passenger window, respectively are obfuscated. Likewise, FIG. 7B illustrates a view from the left camera in which the portions of the view 722 corresponding to the outside of the vehicle are obfuscated.) [Julian:  para. 0132; Figs. 7A-B]).

Regarding claim 9, Julian meets the claim limitations as set forth in claim 1.Julian further meets the claim limitations, as follows:
The method of claim 1 (i.e. methods) [Julian:  para. 0018], further comprising: controlling ((i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]) a microphone status of a microphone located inside the vehicle based on the duty status ((i.e. The audio processor 420 is a component that detects a driver's voice. The audio processor 420 is electrically connected to a microphone coupled to the system 100, and receives audio data indicating a voice input or a voice command from the microphone. In one aspect, the audio processor 420 receives the audio data, and detects a driver's verbal command based on the audio data to perform actions requested by the driver. The audio processor 420 may implement a machine learning neural network to determine the verbal command based on the audio data. The audio processor 420 may store the audio data at the memory 114 of FIG. 1) [Julian:  para. 0124]; (i.e. The event detector 440 is a component that determines whether a particular event occurred, and executes a corresponding process. The event detector 440 may be communicatively coupled to the sensor interface 418, the audio processor 420, and the image processor 430, and analyzes outputs from these components to determine whether a certain event occurred) [Julian:  para. 0126]).  

Regarding claim 10, Julian meets the claim limitations as set forth in claim 1.Julian further meets the claim limitations, as follows:
The method of claim 1 (i.e. methods) [Julian:  para. 0018], further comprising:
detecting a critical event (i.e. The event detector 440 is a component that determines whether a particular event occurred, and executes a corresponding process. The event detector 440 may be communicatively coupled to the sensor interface 418, the audio processor 420, and the image processor 430, and analyzes outputs from these components to determine whether a certain event occurred) [Julian:  para. 0126]; and wherein controlling ((i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]) the recording status of the at least one camera ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. For some applications, a privacy mode 'on' or 'off may be configured automatically) [Julian:  para. 0146]; (i.e. According to certain aspects, the occurrence of the specified triggering event may be detected (or otherwise determined to have occurred) at which time the privacy mode may be applied to the portion of video data captured around the time of the event. In this example, the portion of the video data may be the portion corresponding to the FOV that is only covered by the inward facing camera. Thus enabled, a system or device may enable or disable a specified privacy mode at appropriate times based on a triggering event, wherein the triggering event without an explicit trigger from a human) [Julian:  para. 0148]; (i.e.   In some embodiments, a video stream may be enabled or disabled in response to the detection of a triggering event) [Julian: para. 140]; (i.e.   In some embodiments, a driving event may be used as a trigger to enable or disable a privacy mode. For example, if a hard-stop is detected, a privacy mode may be disabled. In one example, a device may be configured to record and obfuscate all inward-facing camera data by default.) [Julian: para. 143]) further comprises changing the recording status of the at least one camera ((i.e. One or more events that may be detected in video data may be used to trigger a change in a privacy mode) [Julian:  para. 0145]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014])  to on (i.e. an LED light may illuminate when the camera is on (e.g. privacy ' off)) [Julian:  para. 0014] when the critical event is triggered ((i.e. According to certain aspects of the present disclosure, an IOT device in accordance with certain aspects of the present disclosure may enable or disable a privacy mode based on the detection of an event rather than a manual input. In some embodiments, a video stream may be enabled or disabled in response to the detection of a triggering event. In one example, a device may be equipped with a means for establishing a physical location, such as a GPS module or through a camera and database system capable of recognizing a location based on visual data. In this example, the entry into a geo-fenced location may enable or disable a privacy mode. For example, a military base may establish a geo-fence such that devices with cameras may, in accordance with certain aspects of the present disclosure, disable outward facing cameras when on a military base) [Julian:  para. 0140]; (i.e. Sensor data may be used to detect a certain event (e.g., possible accident, hard-stop, sudden acceleration, etc.)) [Julian:  para. 0123]; (i.e. For example, if a hard-stop is detected, a privacy mode may be disabled) [Julian:  para. 0143]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]) even when the duty status ((i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]) is one or more of off duty  ((i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]), sleeper berth (i.e. in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114], or unknown.

Regarding claim 11, Julian meets the claim limitations, as follows:
A computer device ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), comprising: a memory to store data and instructions (i.e. The computer program product includes a non-transitory computer-readable medium having program code recorded thereon) [Julian:  para. 0041] that define a camera privacy manager (i.e. The computer program product includes a non-transitory computer-readable medium having program code recorded thereon. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred; and modify the selected portion of the field of view of the first video data according to the selected desired privacy mode) [Julian:  para. 0041] and a camera control component ((i.e. at least one processor) [Julian:  para. 0039]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off duty ) [Julian:  para. 0132]; (i.e. a face detector communicatively coupled to the one of the cameras and the biometric verification processor, the face detector configured to detect a face of the driver in the image of the driver) [Julian:  claim 3; Fig. 11]); and a processor in communication with the memory ((i.e. The computer program product includes a non-transitory computer-readable medium having program code recorded thereon. The program code, when executed by a processor) [Julian:  para. 0041]; (i.e. The processing system may be configured as a general-purpose processing system with one or more microprocessors providing the processor functionality and external memory providing at least a portion of the machine-readable media, all linked together with other supporting circuitry through an external bus architecture) [Julian:  para. 0245]); wherein the processor is configured to execute the camera privacy manager (i.e. The computer program product includes a non-transitory computer-readable medium having program code recorded thereon. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred; and modify the selected portion of the field of view of the first video data according to the selected desired privacy mode) [Julian:  para. 0041] and the camera control component ((i.e. at least one processor) [Julian:  para. 0039]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off duty ) [Julian:  para. 0132]; (i.e. a face detector communicatively coupled to the one of the cameras and the biometric verification processor, the face detector configured to detect a face of the driver in the image of the driver) [Julian:  claim 3; Fig. 11]) to: 
receive (i.e. "determining" may include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Additionally, "determining" may include receiving (e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Furthermore, "determining" may include resolving, selecting, choosing, establishing and the like) [Julian:  para. 0242] a duty status of a driver of the vehicle from a duty status application ((i.e. the login processor 455 verifies the driver) [Julian:  para. 0129] ; (i.e. According to certain aspects of the present disclosure, a system 100 might store a log indicating whether Driver A or Driver B was driving) [Julian:  para. 0198]) that keeps track of the duty status of a driver ((i.e. the login processor 455 verifies the driver) [Julian:  para. 0129]; (i.e. According to certain aspects of the present disclosure, a system 100 might store a log indicating whether Driver A or Driver B was driving) [Julian:  para. 0198]) in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown; 
determine (i.e. processor is configured to determine) [Julian:  para. 0005] the duty status of the driver ((i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]) of the vehicle ((i.e. The image processor 430 is a component that detects a driver or other passengers from the cab FOV 304. The image processor 430 is electrically connected to cameras coupled to the system 100, and receives image data indicating captured image or video data indicating captured videos from the cameras) [Julian:  para. 0125]; (i.e. In one or more embodiments, the face verification is performed in response to determining that the vehicle moves over a predetermined speed) [Julian:  para. 0011]; (i.e. such as a detection that a driver is driving over a pre-determined speed or that the driver is swerving off the road) [Julian:  para. 0094]; (i.e. a driver may be uncomfortable with constant video monitoring, and may not want to have an IDMS with an inward-facing camera installed in his truck. In some cases, a truck driver may work together with a co-driver, where the co-driver may be sleeping or relaxing in the sleeper compartment) [Julian:  para. 0111]; (i.e. as described with respect to FIG. 3B, video from an inward-facing camera may be useful for determining the driver's alertness prior to the accident) [Julian:  para. 0112]; (i.e. Alternatively, or in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114] – Notes:  Julian describes several scenarios that the video from the camera is used to determine the status of the driver such as an appropriate driver is driving [0011], whether driver is driving with an appropriate speed or off-road [0094], whether the driver is sleeping [0111], whether the driver is alerted [0112]) based on the received duty status of the driver ((i.e. In one or more embodiments, the face verification is performed in response to determining that the vehicle moves over a predetermined speed) [Julian:  para. 0011]; (i.e. such as a detection that a driver is driving over a pre-determined speed or that the driver is swerving off the road) [Julian:  para. 0094]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. a driver may be uncomfortable with constant video monitoring, and may not want to have an IDMS with an inward-facing camera installed in his truck. In some cases, a truck driver may work together with a co-driver, where the co-driver may be sleeping or relaxing in the sleeper compartment) [Julian:  para. 0111]; (i.e. as described with respect to FIG. 3B, video from an inward-facing camera may be useful for determining the driver's alertness prior to the accident) [Julian:  para. 0112]; (i.e. Alternatively, or in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114] – Notes:  Julian describes several scenarios that the video from the camera is used to determine the status of the driver such as an appropriate driver is driving [0011], whether driver is driving with an appropriate speed or off-road [0094], whether the driver is sleeping [0111], whether the driver is alerted [0112]); 26Docket No: 035380.00750/170001C1 andcontrol (i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246] a recording status of at least one camera (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. For some applications, a privacy mode 'on' or 'off may be configured automatically) [Julian:  para. 0146]; (i.e. According to certain aspects, the occurrence of the specified triggering event may be detected (or otherwise determined to have occurred) at which time the privacy mode may be applied to the portion of video data captured around the time of the event. In this example, the portion of the video data may be the portion corresponding to the FOV that is only covered by the inward facing camera. Thus enabled, a system or device may enable or disable a specified privacy mode at appropriate times based on a triggering event, wherein the triggering event without an explicit trigger from a human) [Julian:  para. 0148]) of a camera system on the vehicle ((i.e. In one or more embodiments, the system includes a detachable body coupled to a windshield of a vehicle, and three or more cameras coupled to the detachable body) [Julian:  para. 4]; (i.e. In one or more embodiments, one of the plurality of cameras captures an image of the driver in the vehicle) [Julian:  para. 6]) based on the duty status ((i.e. The device may comprise a plurality of cameras to provide overlapping coverage of the visual field around the device. The device may provide a view of the driver of the vehicle as well as the visual field accessible from the point of view of the driver. The video may be automatically processed to analyze a driver's behavior in response to surroundings of the vehicle) [Julian:  para. 0074]; (i.e. The privacy processor 450 may receive image data or video data, and modifies the received data to hide a portion of the FOV in the image data or the video data. In one approach, the privacy processor 450 adaptively detects a presence of a passenger, and automatically applies privacy screening to a region of the FOV corresponding to the presence of the passenger. In another approach, the privacy processor 450 applies privacy screening to a predetermined region of the FOV. The privacy processor 450 may apply privacy screening to blur, disable, or convert into a "stick-figure" a portion of the FOV in the image data. Detailed examples and processes of performing privacy screening are provided below with respect to FIGS. 5 through 10) [Julian:  para. 0128; Figs. 5-10]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. A fleet management company that is responsible for the vehicle and/or the cargo may have a policy against having passengers riding in the vehicle with the driver) [Julian:  para. 0159]; (i.e. Continuing with the example described with respect to FIG. 5C, in which a fleet management company maintains a no-passenger policy, a triggering event may be the appearance of a passenger in either the passenger seat or in a back seat. According to certain aspects of the present disclosure, a desired privacy for the driver seat region 518, passenger seat region 512, and back seat region 514 regions may be set to "scrambled" by default, as illustrated in FIG. 5D. In addition, the appearance of a passenger may be selected as a triggering event. This triggering event may have an associated desired privacy mode and a portion of a video that is different from the default) [Julian:  para. 0162]; (i.e. The privacy processor 450 may receive image data or video data, and modifies the received data to hide a portion of the FOV in the image data or the video data. In one approach, the privacy processor 450 adaptively detects a presence of a passenger, and automatically applies privacy screening to a region of the FOV corresponding to the presence of the passenger. In another approach, the privacy processor 450 applies privacy screening to a predetermined region of the FOV. The privacy processor 450 may apply privacy screening to blur, disable, or convert into a "stick-figure" a portion of the FOV in the image data. Detailed examples and processes of performing privacy screening are provided below with respect to FIGS. 5 through 10) [Julian:  para. 0128; Figs. 5-10]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041] – Note: Julian discloses that cameras in his system capture images of the driver. The system analyzes the status of the driver, and applies appropriate triggers to the cameras to capture video according to the driver’s status), wherein the recording status include an on status corresponding to recording ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. an inward facing camera may be used to show that the driver was alert to his or her surroundings, not talking on a cell phone, etc., the evidence of which may be helpful to the driver) [Julian:  para. 0108]; (i.e. the inward facing camera running even when he is off-duty) [Julian:  para. 0146]) and an off status corresponding to not recording ((i.e. In the present example, a privacy mode may correspond to the inward-facing camera being disabled) [Julian:  para. 0148]; (i.e. a system may automatically determine that a desired privacy should be applied. In one example, a system may enable privacy when a vehicle is in an Engine Off or Engine Idling state. In this example, Engine Idling may refer to a situation in which the vehicle is stationary for at least N minutes, where N may be 3. In some embodiments, the value of N may be chosen by a user. Privacy may be disabled in this example when the vehicle speed crosses a certain threshold) [Julian:  para. 0147]; (i.e. when this privacy mode is 'on,' the inward-facing camera may be disabled) [Julian:  para. 0150]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. A privacy setting that indicates that a camera should be disabled may correspond to cutting power to a camera) [Julian:  para. 0095]).
Julian does not explicitly disclose the following claim limitations (Emphasis added).
A computer device, comprising: a memory to store data and instructions that define a camera privacy manager and a camera control component; and a processor in communication with the memory; 3 AFDOCS/228425061Application No.: 16/900,559 Reply to Office Action of March 11, 2021 wherein the processor is configured to execute the camera privacy manager and the camera control component to: receive a duty status of a driver of a vehicle from a duty status application that keeps track of the duty status of a driver in an electronic log for tracking a numbers of hours the driver has driven, wherein the duty status is one of on duty, on duty driving, off duty, sleeper berth or unknown; determine the duty status of the driver of the vehicle based on the received duty status of the driver; and control a recording status of at least one camera of a camera system on the vehicle  based on the duty status, wherein the recording status include an on status corresponding to recording and an off status corresponding to not recording.  
However, in the same field of endeavor Larschan further discloses the deficient claim limitations as follows:
in an electronic log ((i.e. The method includes identifying the driver of the vehicle by interfacing with a portable memory device, and importing a driver's hours of service log through the portable memory device or the wireless network. The portable memory device is, for example, a smart card or contact memory button) [Larschan:  col. 2, line 41-45]; (i.e. importing data for an hours of service log for the next driver into the on-board recorder from at least one of a portable memory device and a wireless telecommunications network) [Larschan:  col. 1, line 53-54]) for tracking a numbers of hours the driver has driven ((i.e. Data processing 140 creates an HOS log 141 and an IFTA log 142 from the raw data, and compares the HOS log to applicable regulations to determine whether the driver is incompliance with HOS regulations. A more detailed exceptions report can be created from the comparison of the HOS log to applicable regulations that provide the detail of the comparison. In creating the HOS log, recorder 200 continuously calculates the-time the driver has been in each duty status over the course of a day. The HOS log includes the time per duty status for eight consecutive days, including a calculation of the total hours driven today, total hours on duty for the past seven days, and total hours on duty for the past eight days. The hours of service log is typically created from date, time, mileage and duty status) [Larschan:  col. 8, line 51-65]; (i.e. Data reporting 150 includes using recorder 200 to provide information to the driver, as discussed above, displaying on display device 250 the hours of service log and compliance status, with display 250 and indicator lights 246. An additional display tablet can be connected to recorder 200 to display the hours of service log in grid form. For example, operator's total hours driven today, total hours on duty today, total miles driven today, total hours on duty for seven days, total hours on duty for eight days, and the operator's changes in duty status and the times the changes occurred are displayed) [Larschan:  col. 9, line 31-51]), wherein the duty status ((i.e. determine & record duty status, …, determine change in duty status) [Larschan:  Box 520, Fig. 5]; (i.e. determining duty status) [Larschan:  col. 10, line 45-46]) is one of on duty, on duty driving, off duty, sleeper berth or unknown (i.e. The method includes recording a duty status of the driver. The duty status includes (a) off duty status, (b) sleeper berth status, (c) driving-on duty status, and (d) not driving-on duty status) [Larschan:  col. 2, line 10-14]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Julian with Larschan to program the system to keep track the driver’s duty status.  
Therefore, the combination of Julian with Larschan will enable authorized personnel, such as Federal authorities for monitoring and/or validating the driver’s status to enforce regulations  to ensure the highway safety [Larschan:  col. 1, line 18-26; col. 11, line 53-54].  The combination of Julian with Larschan will also help a fleet manager for monitoring driver status to ensure safety driving behaviors of his drivers [Julian: para. 0108 ].

Regarding claim 12, Julian meets the claim limitations as set forth in claim 11.Julian further meets the claim limitations, as follows:
The computer device of claim 11 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the camera control component is further operable to ((i.e. at least one processor) [Julian:  para. 0039]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]:set  the recording status of the at least one camera to off (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. when the duty status is off duty ((i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132]; (i.e. a truck fleet may configure IDMS devices such that the inward-facing camera is off) [Julian:  para. 0136]; (i.e. shut down the inward-facing camera when he is off-duty) [Julian:  para. 0149]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. ; and set the recording status of the at least one camera  to on (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off)) [Julian:  para. 0014]) when the duty status is on duty ((i.e. a truck fleet may configure IDMS devices such that the inward-facing camera is on) [Julian:  para. 0136]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off)) [Julian:  para. 0014]).

 Regarding claim 13, Julian meets the claim limitations as set forth in claim 12.Julian further meets the claim limitations, as follows:
The computer device of claim 12 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the duty status is off duty (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B] when the duty status is one of off duty (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B], sleeper berth (i.e. in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114] or unknown.

 Regarding claim 14, Julian meets the claim limitations as set forth in claim 12.Julian further meets the claim limitations, as follows:
The computer device of claim 12 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the duty status of on duty (i.e. a detection of a specific driving event, such as a detection that a driver is driving) [Julian:  para. 0094] when the duty status is one of on duty (i.e. on-duty) [Julian:  para. 0159] or on duty driving ((i.e. a detection of a specific driving event, such as a detection that a driver is driving) [Julian:  para. 0094]; (i.e. a driver's vehicle 310 driving along a first street) [Julian:  para. 0109]; (i.e. driving behavior offers visibility into positive driving activity) [Julian:  para. 0084]).

 Regarding claim 15, Julian meets the claim limitations as set forth in claim 11.Julian further meets the claim limitations, as follows:
The computer device of claim 11 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the at least one camera (i.e. the use of cameras in an IDMS) [Julian:  para. 0109] comprises at least one of: at least one interior-recording camera (i.e. the inward-facing camera) [Julian:  para. 0014], at least one exterior-recording camera or a dual camera.

 Regarding claim 16, Julian meets the claim limitations as set forth in claim 11.Julian further meets the claim limitations, as follows:
The computer device of claim 11 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the camera privacy manager is further operable (i.e. The computer program product includes a non-transitory computer-readable medium having program code recorded thereon. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred; and modify the selected portion of the field of view of the first video data according to the selected desired privacy mode) [Julian:  para. 0041] to determine (i.e. processor is configured to determine) [Julian:  para. 0005] a driving status of the vehicle ((i.e. on-duty or off) [Julian:  para. 0159]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]); and the camera control component is further operable to set ((i.e. at least one processor) [Julian:  para. 0039]; (i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]) the recording status of the at least one camera ((i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. For some applications, a privacy mode 'on' or 'off may be configured automatically) [Julian:  para. 0146]) to off (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014] when the driving status indicates parking brake enabled ((i.e. Sensor data may be used to detect a certain event (e.g., possible accident, hard-stop, sudden acceleration, etc.).) [Julian:  para. 0123]; (i.e. For example, if a hard-stop is detected, a privacy mode may be disabled) [Julian:  para. 0143]; (i.e. A "disabled" privacy mode may correspond to a camera that will not turn on, will not consume power, and the like.) [Julian:  para. 0194]; (i.e. The detection of a hard-braking event may tag a portion of the temporarily stored video, which may include video recorded after the event, to be stored without encryption, or to be stored such that certain portions and/or time intervals of the video are stored without encryption.) [Julian:  para. 0123]).

Regarding claim 17, Julian meets the claim limitations as set forth in claim 11.Julian further meets the claim limitations, as follows:
The computer device of claim 11 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the camera control component is further operable  ((i.e. at least one processor) [Julian:  para. 0039]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off duty ) [Julian:  para. 0132]; (i.e. a face detector communicatively coupled to the one of the cameras and the biometric verification processor, the face detector configured to detect a face of the driver in the image of the driver) [Julian:  claim 3; Fig. 11]) to set the recording status of the at least one camera (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014] to off (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B] when geolocation of the vehicle indicates the vehicle is in a restricted area or a secured facility  ((i.e. According to certain aspects of the present disclosure, an IOT device in accordance with certain aspects of the present disclosure may enable or disable a privacy mode based on the detection of an event rather than a manual input. In some embodiments, a video stream may be enabled or disabled in response to the detection of a triggering event. In one example, a device may be equipped with a means for establishing a physical location, such as a GPS module or through a camera and database system capable of recognizing a location based on visual data. In this example, the entry into a geo-fenced location may enable or disable a privacy mode. For example, a military base may establish a geo-fence such that devices with cameras may, in accordance with certain aspects of the present disclosure, disable outward facing cameras when on a military base) [Julian:  para. 0140] (i.e. the system 100 may obfuscate portions of a video stream that are directed to the outside of a vehicle. This configuration may be applied near a military base, airport, or other secure area. In FIG. 7 A, the image from an inward facing camera is shown in which the portions 706, 708, 710 of the FOV corresponding to rear driver window, rear window, and rear passenger window, respectively are obfuscated. Likewise, FIG. 7B illustrates a view from the left camera in which the portions of the view 722 corresponding to the outside of the vehicle are obfuscated.) [Julian:  para. 0132; Figs. 7A-B]).

Regarding claim 19, Julian meets the claim limitations as set forth in claim 11.Julian further meets the claim limitations, as follows:
The computer device of claim 11 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), further comprising: a microphone control component (i.e. processor) [Julian:  para. 0005] in communication with the memory  (i.e. The processing system may be configured as a general-purpose processing system with one or more microprocessors providing the processor functionality and external memory providing at least a portion of the machine-readable media, all linked together with other supporting circuitry through an external bus architecture) [Julian:  para. 0245] and the processor operable to control a microphone status of a microphone located inside the vehicle based on the duty status ((i.e. The audio processor 420 is a component that detects a driver's voice. The audio processor 420 is electrically connected to a microphone coupled to the system 100, and receives audio data indicating a voice input or a voice command from the microphone. In one aspect, the audio processor 420 receives the audio data, and detects a driver's verbal command based on the audio data to perform actions requested by the driver. The audio processor 420 may implement a machine learning neural network to determine the verbal command based on the audio data. The audio processor 420 may store the audio data at the memory 114 of FIG. 1) [Julian:  para. 0124]; (i.e. The event detector 440 is a component that determines whether a particular event occurred, and executes a corresponding process. The event detector 440 may be communicatively coupled to the sensor interface 418, the audio processor 420, and the image processor 430, and analyzes outputs from these components to determine whether a certain event occurred) [Julian:  para. 0126]).  

Regarding claim 20, Julian meets the claim limitations as set forth in claim 11.Julian further meets the claim limitations, as follows:
The computer device of claim 11 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the camera privacy manager is further operable to (i.e. The computer program product includes a non-transitory computer-readable medium having program code recorded thereon. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred; and modify the selected portion of the field of view of the first video data according to the selected desired privacy mode) [Julian:  para. 0041] detect a critical event (i.e. The event detector 440 is a component that determines whether a particular event occurred, and executes a corresponding process. The event detector 440 may be communicatively coupled to the sensor interface 418, the audio processor 420, and the image processor 430, and analyzes outputs from these components to determine whether a certain event occurred) [Julian:  para. 0126] and the camera control component is further operable to ((i.e. at least one processor) [Julian:  para. 0039]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off duty ) [Julian:  para. 0132]; (i.e. a face detector communicatively coupled to the one of the cameras and the biometric verification processor, the face detector configured to detect a face of the driver in the image of the driver) [Julian:  claim 3; Fig. 11]) change ((i.e. Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions or program code stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) [Julian:  para. 0246]; (i.e. The program code, when executed by a processor, causes the processor to: select a triggering event, a desired privacy mode, and a portion of a field of view; receive a first video data of the video at a first device; determine whether the selected triggering event has occurred) [Julian:  para. 0041]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]; (i.e. For some applications, a privacy mode 'on' or 'off may be configured automatically) [Julian:  para. 0146]; (i.e. According to certain aspects, the occurrence of the specified triggering event may be detected (or otherwise determined to have occurred) at which time the privacy mode may be applied to the portion of video data captured around the time of the event. In this example, the portion of the video data may be the portion corresponding to the FOV that is only covered by the inward facing camera. Thus enabled, a system or device may enable or disable a specified privacy mode at appropriate times based on a triggering event, wherein the triggering event without an explicit trigger from a human) [Julian:  para. 0148]) the recording status of the at least one camera further comprises changing the recording status of the at least one camera ((i.e. One or more events that may be detected in video data may be used to trigger a change in a privacy mode) [Julian:  para. 0145]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014])  to on (i.e. an LED light may illuminate when the camera is on (e.g. privacy ' off)) [Julian:  para. 0014] when the critical event is triggered ((i.e. According to certain aspects of the present disclosure, an IOT device in accordance with certain aspects of the present disclosure may enable or disable a privacy mode based on the detection of an event rather than a manual input. In some embodiments, a video stream may be enabled or disabled in response to the detection of a triggering event. In one example, a device may be equipped with a means for establishing a physical location, such as a GPS module or through a camera and database system capable of recognizing a location based on visual data. In this example, the entry into a geo-fenced location may enable or disable a privacy mode. For example, a military base may establish a geo-fence such that devices with cameras may, in accordance with certain aspects of the present disclosure, disable outward facing cameras when on a military base) [Julian:  para. 0140]; (i.e. Sensor data may be used to detect a certain event (e.g., possible accident, hard-stop, sudden acceleration, etc.)) [Julian:  para. 0123]; (i.e. For example, if a hard-stop is detected, a privacy mode may be disabled) [Julian:  para. 0143]; (i.e. An enabled device may include an indication of the current privacy state, which may equate in the present example to an indication of whether the inward-facing camera is on or off. For example, an LED light may illuminate when the camera is on (e.g. privacy ' off), and the LED light may extinguish when the camera is off (e.g. privacy ' on')) [Julian:  para. 0014]) even when the duty status ((i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]; (i.e. he is off-duty) [Julian:  para. 0118]; (i.e. on-duty) [Julian:  para. 0159]; (i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]) is one or more of off duty  ((i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]), sleeper berth (i.e. in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114], or unknown.

Regarding claim 21, Julian meets the claim limitations as set forth in claim 1.Julian further meets the claim limitations, as follows:
The method of claim 1 (i.e. methods) [Julian:  para. 0018], wherein the duty status (i.e. According to certain aspects of the present disclosure, a system 100 might store a log indicating whether Driver A or Driver B was driving) [Julian:  para. 0198] is selected from the group consisting of on duty (i.e. on-duty) [Julian:  para. 0159], on duty driving ((i.e. In one or more embodiments, the face verification is performed in response to determining that the vehicle moves over a predetermined speed) [Julian:  para. 0011]; (i.e. such as a detection that a driver is driving over a pre-determined speed or that the driver is swerving off the road) [Julian:  para. 0094]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]), off duty ((i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]), sleeper berth (i.e. in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114] or unknown.  
In the same field of endeavor Larschan further discloses the claim limitations as follows:
wherein the duty status ((i.e. determine & record duty status, …, determine change in duty status) [Larschan:  Box 520, Fig. 5]; (i.e. determining duty status) [Larschan:  col. 10, line 45-46]) is selected from the group consisting of on duty, on duty driving, off duty, sleeper berth or unknown (i.e. The method includes recording a duty status of the driver. The duty status includes (a) off duty status, (b) sleeper berth status, (c) driving-on duty status, and (d) not driving-on duty status) [Larschan:  col. 2, line 10-14]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Julian with Larschan to program the system to keep track the driver’s duty status.  
Therefore, the combination of Julian with Larschan will enable authorized personnel, such as Federal authorities for monitoring and/or validating the driver’s status to enforce regulations  to ensure the highway safety [Larschan:  col. 1, line 18-26; col. 11, line 53-54].  The combination of Julian with Larschan will also help a fleet manager for monitoring driver status to ensure safety driving behaviors of his drivers [Julian: para. 0108 ].

Regarding claim 22, Julian meets the claim limitations as set forth in claim 11.Julian further meets the claim limitations, as follows:
The computer device of claim 11 ((i.e. computer program product) [Julian:  para. 0041]; (i.e. Internet-of-things (IOT) devices) [Julian:  para. 0003]), wherein the duty status (i.e. According to certain aspects of the present disclosure, a system 100 might store a log indicating whether Driver A or Driver B was driving) [Julian:  para. 0198] is selected from the group consisting of on duty (i.e. on-duty) [Julian:  para. 0159], on duty driving ((i.e. In one or more embodiments, the face verification is performed in response to determining that the vehicle moves over a predetermined speed) [Julian:  para. 0011]; (i.e. such as a detection that a driver is driving over a pre-determined speed or that the driver is swerving off the road) [Julian:  para. 0094]; (i.e. driver identified by the SOC 110 is driving the vehicle) [Julian:  para. 0228]), off duty ((i.e. when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]; (i.e. The disclosed system 100 is capable of collecting multiple video streams to enable or disable one or more of the video streams for a period of time. As described above with respect to FIG. 3B, an inward-facing camera may be disabled when the driver is off-duty) [Julian:  para. 0132; Figs. 3A-B]), sleeper berth (i.e. in addition, a portion of the inward-facing FOV may be modified at all times that the truck is off-duty, when there is someone inside of the sleeping compartment, at certain hours of the day, and the like) [Julian:  para. 0114] or unknown.  
In the same field of endeavor Larschan further discloses the claim limitations as follows:
wherein the duty status ((i.e. determine & record duty status, …, determine change in duty status) [Larschan:  Box 520, Fig. 5]; (i.e. determining duty status) [Larschan:  col. 10, line 45-46]) is selected from the group consisting of on duty, on duty driving, off duty, sleeper berth or unknown (i.e. The method includes recording a duty status of the driver. The duty status includes (a) off duty status, (b) sleeper berth status, (c) driving-on duty status, and (d) not driving-on duty status) [Larschan:  col. 2, line 10-14]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Julian with Larschan to program the system to keep track the driver’s duty status.  
Therefore, the combination of Julian with Larschan will enable authorized personnel, such as Federal authorities for monitoring and/or validating the driver’s status to enforce regulations  to ensure the highway safety [Larschan:  col. 1, line 18-26; col. 11, line 53-54].  The combination of Julian with Larschan will also help a fleet manager for monitoring driver status to ensure safety driving behaviors of his drivers [Julian: para. 0108 ].                                                                                                                       

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488